Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 9, 10, 12-14, 24, 25, 32-41, 43 and 44 are pending in the application.

Election/Restrictions
Applicant’s election with traverse of Group I, 

    PNG
    media_image1.png
    259
    624
    media_image1.png
    Greyscale

and the species of Example 103, found on page 56 of the instant specification (reproduced below),

    PNG
    media_image2.png
    141
    1047
    media_image2.png
    Greyscale

in the reply filed on November 24, 2021 is acknowledged.  The traversal is on the ground(s) that the claims have been amended by changing the definitions of the R1 and R2 variables and the definitions of the R10 and R20 variables.  Therefore, Applicant argues that Group I and Group II now have the same special technical feature that makes a contribution over the prior art.  Applicant argues that there is no undue burden to examine all of the pending claims in elected Group I along with the claims of non-elected Group II.
Applicant’s arguments have been considered but are not persuasive.  A technical feature is a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  It is acknowledged that the claims have been amended to circumvent the 
Further, Applicant argues that it would not impose an undue burden on the Examiner to examine all of the pending claims.  In response, a search burden requisite is not the standard for a lack of unity of invention under 37 CFR 1.475.  Unity of invention exists when there is a technical relationship among the claims inventions involving a special technical feature.  Therefore, Applicant’s arguments are not persuasive.
Additionally, the elected species of Example 103 is not embraced by independent claim 1 due to the definition of the R3 and R4 variables in the claim and in light of the definition of “heterocyclic” and 
    PNG
    media_image3.png
    62
    83
    media_image3.png
    Greyscale
, at each of the R3 and R4 variable positions.  Such partially unsaturated heterocyclic ring or partially saturated heteroaryl ring is not embraced by either definition of a “heterocyclyl” or a “heteroaryl” in the specification.  Further, none of the examples provided for the “heterocyclyl” ring or “heteroaryl” ring in the specification show a partially unsaturated heterocyclic ring or partially saturated heteroaryl ring.  Therefore, the elected species of Example 103 is not embraced by independent claim 1.



Claims 35-41 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 24, 2021.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on September 25, 2020 and 


Specification
The disclosure is objected to because of the following informalities:
the Preliminary Amendment filed September 25, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“the contents of which are hereby incorporated by reference”.


MPEP 211.02, in-part

For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).

When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ).

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-08.2017]

IV. INCORPORATION BY REFERENCE 
37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 

The instant application is a 371 application which has an International filing date of April 3, 2019.  See a partial capture of the BIB sheet of the instant application below.

    PNG
    media_image4.png
    565
    603
    media_image4.png
    Greyscale

via a preliminary amendment filed September 25, 2020, which is after the instant application's International filing date of 
April 3, 2019.  This is considered new matter.  
MPEP 201.06(c): “An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).”  
Further, in Box VI of the PCT request form, R0/101, there is a statement regarding “incorporation by reference” which basically fulfills the written notification regarding “incorporation by reference” when the document is signed.  This satisfies the written notice according to Rule 4.18 but does not 
However, “incorporation by reference” in the PCT must be verified per PCT Rule 20.6 (a)(i)-(iv) for incorporating specific documents which were inadvertently left out of the PCT disclosure and Applicant has only a limited amount of time to explicitly indicate, during PCT prosecution, what the missing part(s) are and to submit those missing parts into the PCT file.  Once they are in the file and if they have complied with PCT Rule 20.6 (a)(i)-(iv), the additional sheets, added by “incorporation by reference” will be stamped “incorporation by reference” by WIPO.  Therefore, the entirety of the PCT application, including any missing parts added by “incorporation by reference” in the PCT prosecution will be a part of the National Stage application.


Applicant is required to cancel the new matter in the reply to this Office Action.

This objection to the specification can be overcome by deleting the phrase “the contents of which are 


Claim Objections
Claim 24 is objected to because of the following informalities:  in claim 24, under the definition of Ring B and Ring B’, a comma should be added after C1-8 alkyl (line 12 of page 10).  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 1, 9, 10, 12-14, 24, 25, 32, 33 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the metes and bounds of the claim cannot be ascertained because of the language “chelate” and “non-covalent complex” of a compound of Formula I.  The instant specification does not provide a definition for a “chelate” or a “non-covalent complex” of a compound of Formula I.  What is the structure of a chelate of a compound of Formula I? What is the structure of a non-covalent complex of a compound of Formula I?  Therefore, claim 1 is indefinite.
In claim 1, under the definition of the R3 and R4 variables, the “optionally” should be deleted since at least 1 hetero atoms in present in the heterocyclic ring or heteroaryl ring (3rd line from the bottom of page 2).
21 and R21’ Variables.
Claims 9, 10, 12, 13, 24, 25, 33 and 44 all lack antecedent basis from claim 1 due to the definition of the R3 and R4 variables in claim 1 and the definition of “heterocyclic” and “heteroaryl” in the specification on pages 28-29.  According to the specification, the “heterocyclyl” is a saturated ring system (lines 13-15 of page 28) and the “heteroaryl” is a monocyclic aromatic ring or a benzo-fused heteroaromatic or bicyclic heteroaromatic ring system which consists of carbon atoms and from one to four heteroatoms (lines 25-29 of page 28).  None of the examples provided to illustrate a “heterocyclyl” ring or “heteroaryl” ring in the specification show a partially unsaturated heterocyclic ring or partially saturated heteroaryl ring.  Therefore, a partially unsaturated heterocyclic ring or a partially saturated heteroaryl ring is not embraced by either definition of a “heterocyclyl” or a “heteroaryl” in the specification.  However, claims 9, 3 and R4 variable positions.  See, for instance, the partially unsaturated rings 
    PNG
    media_image5.png
    64
    353
    media_image5.png
    Greyscale
 in claim 9, 
    PNG
    media_image6.png
    87
    380
    media_image6.png
    Greyscale
 in claim 12, the definition when R5 and R6 together form a ring in claim 13, etc.  
	Claim 9 lacks antecedent basis from claim 1 when the R3 and R4 variables represents the tricyclic ring 
    PNG
    media_image7.png
    64
    81
    media_image7.png
    Greyscale
in claim 9.
	In claim 9 (line 7 of the claim), the “(CH2)p-NH2” should be changed to “(CH2)p-NR30R40” since “CH2)p-NH2” lacks antecedent basis within claim 9.
Claim 12 lacks antecedent basis from claim 1 because there are a plethora of substituents listed in claim 12 which are not embraced by the definition of 3 and R4 variables in claim 1.  Claim 1 states that the R3 and R4 variables independently represent a heterocyclic ring or a heteroaryl ring that is monocyclic or bicyclic and said rings can be optionally substituted with specific substituents.  However, some of the rings in claim 12 are substituted with substituents not found in claim 1.  See, for instance, the R3 and R4 substituents 
    PNG
    media_image8.png
    81
    133
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    83
    128
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    78
    121
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    82
    141
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    72
    113
    media_image12.png
    Greyscale
 , 
    PNG
    media_image13.png
    89
    181
    media_image13.png
    Greyscale
, etc. listed in claim 12 which lack antecedent basis from claim 1. 

    PNG
    media_image14.png
    160
    331
    media_image14.png
    Greyscale
), a dangling valence problem is raised when these variables represent C and N (except in instances where =N).  The claimed compounds should not have dangling valences.  Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959).  See claim 14 for same.
Claim 13 lacks antecedent basis from claim 1 when each of X, Y, and Z represent C and/or each of X’, Y’ and Z’ represent C, which make up a carbocyclic ring.  In claim 1, the R3 and R4 variables independently represent a heterocyclic ring or a heteroaryl ring.
5, R6, R5’ and R6’ independently represent (CH2)m-cycloalkyl and when a R5, R6, R5’ and R6’ substituent is substituted with (CH2)m-hydroxyl in claim 13.
	In claim 13, an “and” should be added before “C1-8alkyl” for proper Markush language format (line 13 of page 7, under the definition of R5, R6, R5’ and R6’).
	Claim 13 lacks antecedent basis from claim 1 because of some of the possible substituents on the ring when R5 and R6 together with the atoms to which they are attached form a heterocyclic ring.  See the substituents (CH2)m-aryl and (CH2)m-amido in claim 13. 
Claim 13 lacks antecedent basis from claim 1 because of some of the possible substituents on the ring when R5’ and R6’ together with the atoms to which they are attached form a heterocyclic ring.  See the substituents (CH2)m-aryl and (CH2)m-amido in claim 13.
Claim 14 lacks antecedent basis from claims 1 and 13 because of the R5 and R5’ variables representing 
    PNG
    media_image15.png
    72
    73
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    56
    70
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    73
    70
    media_image17.png
    Greyscale
 , 
    PNG
    media_image18.png
    55
    62
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    71
    63
    media_image19.png
    Greyscale
, etc. in claim 14.  See the possible substituents on the heterocyclic ring or heteroaryl ring of R3 and R4 in claim 1.
	Claim 14 lacks antecedent basis from claim 13 when the R6 and R6’ variables in claim 14 independently are absent or represent hydrogen.
	Claim 24 lacks antecedent basis from claim 1 when Ring A and Ring A’ can be independently substituted with represent halogen or CN.  See the possible substituents on the heteroaryl ring of R3 and R4 in claim 1.
	In claim 24, an “and” should be added after the definition of the R21 and R21’ variables.
	Claim 25 lacks antecedent basis from claim 24 when 

    PNG
    media_image20.png
    100
    318
    media_image20.png
    Greyscale
 in claim 25 represent 
    PNG
    media_image21.png
    59
    107
    media_image21.png
    Greyscale
 , 
    PNG
    media_image22.png
    106
    213
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    147
    203
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    123
    209
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    133
    219
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    131
    230
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    85
    141
    media_image27.png
    Greyscale
,  etc.  See the possible substituents on the heterocyclic and heteroaryl rings of R3 and R4 in claim 1 and the possible substituents on Ring A, Ring A’, Ring B and Ring B’ in claim 24.  Additionally, see the definition of Ring B and Ring B’ in claim 24 and the definition of “heterocyclyl” in the specification on page 28 which stipulates that the “heterocyclyl” is a saturated ring system.
	In claim 32, an “and” should be added before the language “R21 and R21’ are ”.
3 and R4 in claim 1.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9, 10, 12-14, 24, 25, 33 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th 
Claims 9, 10, 12, 13, 24, 25, 33 and 44 all fail to further limit independent claim 1 due to the definition of the R3 and R4 variables in claim 1 and the definition of “heterocyclic” and “heteroaryl” in the specification on pages 28-29.  Partially unsaturated rings are not embraced by the definition of “heterocyclic” and “heteroaryl” as found in claims 9, 10, 12, 13, 24, 25, 33 and 44.  Therefore, claims 9, 10, 12, 13, 24, 25, 33 and 44 are broader in scope than independent claim 1.
Claim 9 fails to further limit claim 1 because claim 9 is broader in scope than claim 1.  The R3 and R4 variables represent a monocyclic or bicyclic ring in claim 1 but claim 9 has a tricyclic ring 
    PNG
    media_image7.png
    64
    81
    media_image7.png
    Greyscale
 defining the R3 and R4 variables.
3 and R4 variables in claim 1.  See, for instance, the R3 and R4 substituents 
    PNG
    media_image8.png
    81
    133
    media_image8.png
    Greyscale
, 
    PNG
    media_image10.png
    78
    121
    media_image10.png
    Greyscale
,  
    PNG
    media_image12.png
    72
    113
    media_image12.png
    Greyscale
, 
    PNG
    media_image28.png
    103
    163
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    124
    172
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    120
    161
    media_image30.png
    Greyscale
, etc. listed in claim 12 which are not embraced by claim 1. 
Claim 13 fails to further limit claim 1 because claim 13 is broader in scope than claim 1.  In claim 13, each of X, Y, and Z represent C and/or each of X’, Y’ and Z’ represent C, resulting in a carbocyclic ring and not the required heterocyclic ring or a heteroaryl ring, as defined by the R3 and R4 variables in claim 1.
	Claim 13 fails to further limit claim 1 because claim 13 is broader in scope than claim 1.  See in 5, R6, R5’ and R6’ independently represent (CH2)m-cycloalkyl and when a R5, R6, R5’ and R6’ substituent is substituted with (CH2)m-hydroxyl in comparison with the possible substituents on the R3 and R4 heterocyclic or heteroaryl rings in claim 1.
	Claim 13 fails to further limit claim 1 because claim 13 is broader in scope than claim 1.  Some of the possible substituents on the ring when R5 and R6 together with the atoms to which they are attached form a heterocyclic ring are not embraced by the definitions of the R3 and R4 variables in claim 1.  See the substituents (CH2)m-aryl and (CH2)m-amido in claim 13. 
Claim 13 fails to further limit claim 1 because claim 13 is broader in scope than claim 1.  Some of the possible substituents on the ring when R5’ and R6’ together with the atoms to which they are attached form a heterocyclic ring are not embraced by the definitions of the R3 and R4 variables in claim 1.  See the substituents (CH2)m-aryl and (CH2)m-amido in claim 13.
5 and R5’ variables represent 
    PNG
    media_image15.png
    72
    73
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    56
    70
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    73
    70
    media_image17.png
    Greyscale
 , 
    PNG
    media_image18.png
    55
    62
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    71
    63
    media_image19.png
    Greyscale
, etc. in claim 14.  However, such substituents are not embraced by the possible substituents on the heterocyclic ring or heteroaryl ring of R3 and R4 in claim 1 or the definition of the R5 and R5’ variables in claim 13.
	Claim 14 fails to further limit claim 13 because claim 14 is broader in scope than claim 13.  The R6 and R6’ variables in claim 14 independently are absent or represent hydrogen but such definition of the R6 and R6’ variables is not found in claim 13.
	Claim 24 fails to further limit claim 1 because claim 24 is broader in scope than claim 1.  Ring A and Ring A’ can be independently substituted with halogen 3 and R4 in claim 1.
	Claim 25 fails to further limit claim 24 because claim 25 is broader in scope than claim 24.  The 
    PNG
    media_image20.png
    100
    318
    media_image20.png
    Greyscale
 in claim 25 representing 
    PNG
    media_image22.png
    106
    213
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    147
    203
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    123
    209
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    133
    219
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    131
    230
    media_image26.png
    Greyscale
, etc. is not embraced by claim 24.
	Claim 33 fails to further limit claim 1 because claim 33 is broader in scope than claim 1.  There are specie claimed in claim 33 that are not embraced by claim 1.  See, for example, Compounds 6, 7, 9, 16, 17, etc. in claim 33 and the possible substituents on the heterocyclic ring and heteroaryl ring of R3 and R4 in claim 1.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. {WO 2018/044783 A1}.
Wu et al. disclose the compound of Example 19 on page 121,

    PNG
    media_image31.png
    338
    743
    media_image31.png
    Greyscale
.
The compound of Example 19 in Wu et al. is embraced by the instant claimed invention when in


    PNG
    media_image32.png
    192
    277
    media_image32.png
    Greyscale
, 
Q=C(O); 
Q’=C(O); 
R1=C1alkyl; 
R10=C1alkyl; 
R2=H; 
R20=H;
s=zero; 
R3=heteroaryl (thiazolyl) substituted with -(CH2)p-heterocyclyl 
(pyrrolidinyl) where p=1 and the heterocyclyl is substituted with 
-(CH2)p-OH where p=zero;  and
R4=heteroaryl (pyrazolyl) substituted with -(CH2)p-heterocyclyl 
(pyrrolidinyl) where p=1 and the heterocyclyl is substituted with 
C1alkyl and -(CH2)p-OH where p=zero.

Wu et al. disclose that Example 19 was diluted in dimethyl sulfoxide (DMSO), a known pharmaceutically acceptable excipient (page 123, line 4).  See pages 238-240 of the Handbook of Pharmaceutical Excipients by Rowe et al.  Therefore, Wu et al. anticipate the instant claimed invention.



s 1, 2, 9, 10, 32 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qi et al. {WO 2018/119286 A1}.
Qi et al. disclose, for instance, Example 6 on page 129 and Example 20 on page 155,

    PNG
    media_image33.png
    181
    548
    media_image33.png
    Greyscale


{a compound of Formula I, 
    PNG
    media_image32.png
    192
    277
    media_image32.png
    Greyscale
, 
Q=C(O); 
Q’=C(O); 
R1=chloro (halogen); 
R10=C1alkyl; 
R2=H; 
R20=H; 
s=zero;
R3=heteroaryl (pyridyl) substituted with -(CH2)p-heterocyclyl 
(pyrrolidinyl) where p=1 and the heterocyclyl is substituted with 
-(CH2)p-OH where p=zero;  and
R4=heteroaryl (1,7-naphthyridinyl) substituted with -(CH2)p-
heterocyclyl  (pyrrolidinyl) where p=1 and the heterocyclyl is 
substituted with C1alkyl and -(CH2)p-OH where p=zero},


    PNG
    media_image34.png
    153
    503
    media_image34.png
    Greyscale




{a compound of Formula I, 
    PNG
    media_image32.png
    192
    277
    media_image32.png
    Greyscale
, 
Q=absent; 
Q’=absent; 
R1= C1alkyl; 
R10=C1alkyl; 
R2=H; 
R20=H; 
s=zero;
R3=heteroaryl (1,7-naphthyridinyl) substituted with -(CH2)p-
heterocyclyl (pyrrolidinyl) where p=1 and the heterocyclyl is substituted with -(CH2)p-OH where p=zero;  and
R4=heteroaryl (1,7-naphthyridinyl) substituted with -(CH2)p-
heterocyclyl (pyrrolidinyl) where p=1 and the heterocyclyl is 
substituted with C1alkyl and -(CH2)p-OH where p=zero}.


Qi et al. disclose that his compounds were diluted in dimethyl sulfoxide (DMSO), a known pharmaceutically acceptable excipient (page 253, line 9).  See pages 238-240 of the Handbook of Pharmaceutical Excipients by 


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 3, 2022
Book XXVI, page 275